Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 2/16/2017.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-29 are pending and are presented for examination.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by MATSUMOTO (JP 2006-142436 A, IDS).  
As for claim 1, MATSUMOTO discloses an electric working machine comprising: 
a mounting portion (below grip portion 7 in Fig. 2 or 6) having a configuration that a battery pack (battery pack 4) is attachable thereto and detachable therefrom; and 
a terminal block (Assy. of contact plate 6 of pos. and neg. with holding portion 10) [0008] including 
a positive electrode connecting terminal (pos. contact plate 6) connected to a positive electrode terminal (battery terminal portion 5) of the battery pack when the battery pack is mounted on the mounting portion, and 
a negative electrode connecting terminal (neg. contact plate 6) connected to a negative electrode terminal of the battery pack when the battery pack is mounted on the mounting portion (battery has pos. and neg. terminals), 
wherein the positive electrode connecting terminal includes a plate-shaped positive electrode side connection plate portion (contact plate 6. Figs. 3-4 or 8-9) configured to contact the positive electrode terminal when the battery pack is mounted on the mounting portion, 
wherein the negative electrode connecting terminal includes a negative electrode side connection plate portion (contact plate 6. Figs. 3-4 or 8-9) that is a plate-shaped member configured to contact the negative electrode terminal when the battery pack is mounted on the mounting portion and is arranged at a distance relative to the positive electrode side connection plate portion so that a plate surface of the negative electrode side connection plate portion faces and is parallel with the positive electrode side connection plate portion (Fig. 4), and 
wherein at least one of the positive electrode side connection plate portion and the negative electrode side connection plate portion is at least one heat radiation object (“the contact plate 6 is heated by the heat generated by the battery of the battery pack 4 and the heat generated by the contact portion 6c”, [0001, 0006]) and a heat radiation plate portion (heat radiation plate 8, flexible heat radiation sheet 12) being a plate-shaped member is provided at the at least one heat radiation object individually and in a thermally conductive manner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 12, 15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUMOTO.  

As for claim 2, MATSUMOTO discloses the electric working machine according to claim 1, further comprising: 

wherein the positive electrode connecting terminal includes a positive electrode side power supply extension (“electrical connection between the motor 9 and the contact plate 6”,[0018]) that is provided extending from the positive electrode side connection plate portion and is connected to a wire (obvious matter) for supplying the electric power of the battery pack to the load portion, and 
the negative electrode connecting terminal includes a negative electrode side power supply extension (“electrical connection between the motor 9 and the contact plate 6”, [0018]) that is provided extending from the negative electrode side connection plate portion and is connected to a wire (obvious matter) for supplying the electric power of the battery pack to the load portion. 
MATSUMOTO is merely silent to explicitly describe said electrical connection between the motor 9 and the contact plate 6 being in for of wire (i.e., “to a wire”).  However, it is notoriously old and well known in the art to have wire (as motor has stator or rotor coil wires to power input) between the motor and connection plate, and therefore the examiner hereby takes official notice.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to configure as claimed for flexible connection. 

As for claim 3, MATSUMOTO discloses the electric working machine according to claim 1, wherein the heat radiation plate portion (8, 12) provided at the at least one 
As for claim 4, MATSUMOTO teaches the electric working machine according to claim 1, wherein the heat radiation plate portion (8, 12) provided at the at least one heat radiation object is configured in a manner that a plate surface of the heat radiation plate portion is in non-parallel (see 12a in Fig. 9) to the plate surface of the heat radiation object corresponding thereto and the heat radiation plate portion faces the battery pack when the battery pack is mounted on the mounting portion. 
As for claim 5, MATSUMOTO teaches the electric working machine according to claim 4, wherein the heat radiation plate portion provided at the at least one heat radiation object (contact of 6 and 8) is configured so as to exist within a range (between 6b, Figs. 5, 8) between a plane including the plate surface of the positive electrode side connection plate portion (i.e., pos. plate 6) and a plane including the plate surface of the negative electrode side connection plate portion (i.e., neg. plate 6). 
As for claim 12, MATSUMOTO discloses the electric working machine according to claim 1, wherein the positive electrode side connection plate portion and the negative electrode side connection plate portion (contact plate 6. Figs. 3-4) are each the heat radiation object, the positive electrode side connection plate portion is provided with a positive electrode side heat radiation plate portion as the heat radiation plate portion, and the negative electrode side connection plate portion is provided with a negative electrode side heat radiation plate portion as the heat radiation plate portion [0001, 0006] (Figs. 1, 3-5, 7-9). 

As for claim 17, MATSUMOTO discloses the electric working machine according to claim 1, wherein at least a part of the heat radiation plate portion (8, 12, Fig. 9) provided at the at least one heat radiation object includes a curved shape (12a, Fig. 9). 
	As for claim 19, MATSUMOTO discloses the electric working machine according to claim 1, wherein a plate thickness of at least a part of the heat radiation plate portion (8, 12) provided at the at least one heat radiation object is greater than a plate thickness of the heat radiation object corresponding thereto (best see at Figs. 4-5). 
As for claim 20, MATSUMOTO discloses the electric working machine according to claim 1, wherein the plate surface of the heat radiation plate portion (8, 12) provided at the at least one heat radiation object has an area greater than an area of the plate surface of the heat radiation object corresponding thereto (Figs. 4-5, 7-9; as width is wider).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over MATSUMOTO, or alternatively, MATSUMOTO in view of Kondo et al (US 5769657 A).
As for claim 14, MATSUMOTO discloses the electric working machine according to claim 12, wherein a contact restraining portion (holding portion 10) being an insulating member (should be obvious) that restrains contact between the positive 
Although it is silent to explicitly described, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to configure the contact restraining portion (holding portion 10) being an insulating member because, if not, it makes short circuit which none of ordinary skilled would do so.   Alternatively, Kondo teaches a contact restraining portion (61, Fig. 2) being an insulating member (resin. C.6, L.54).  Thus, it would have been obvious to have as claimed. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over MATSUMOTO in view of HESTER et al (US 20140338948 A1).
As for claim 18, MATSUMOTO failed to teach the electric working machine according to claim 1 wherein the heat radiation plate portion provided at the at least one heat radiation object is folded back in a U-shape.  HESTER teaches the heat radiation plate portion (106) provided at the at least one heat radiation object is folded metal sheets forming folded back in a U-shape [0027, 0039, 0041] (Fig. 1B, 6-7). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to configure as claimed for optimization of the amount of air flow.  

Claims 16 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUMOTO in view of Kondo et al (US 5769657 A).

As for claim 16, MATSUMOTO discloses the electric working machine according to claim 15, further comprising: 
a terminal holding member (10) that holds the positive electrode connecting terminal and the negative electrode connecting terminal (Figs. 5, 8), 
wherein the positive electrode side connection plate portion and the negative electrode side connection plate portion (two contacts 6 by portion 6c) protrude relative to the terminal holding member in the same direction from the terminal holding member, and 
the heat radiation plate portion (8, 12) provided at the at least one heat radiation object protrudes relative to the terminal holding member (10) in a direction opposite to the direction in which the positive electrode side connection plate portion and the negative electrode side connection plate portion protrude (8, 12 are opposite direction to 6c). 
MATSUMOTO is silent to explicitly disclose the terminal holding member (10) is an insulating member including a resin.  
Kondo teaches a terminal holding member (61, Fig. 2) is an insulating member including a resin (C.6, L.54).  Thus, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to configure as claimed for electrical insulation. 


MATSUMOTO is silent to explicitly disclose the terminal holding member (10) is an insulating member including a resin.  
Kondo teaches a terminal holding member (61, Fig. 2) is an insulating member including a resin (C.6, L.54).  Thus, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to configure as claimed for electrical insulation. 
As for claim 24, MATSUMOTO discloses the electric working machine according to claim 22, wherein the terminal holding member (10) includes at least one rib (see markup below) that restrains movement of the heat radiation member in a specific direction, and the heat radiation member is arranged to the terminal holding member at a specific position defined by the at least one rib.   The rib does not directly does so, but by having the ribs, contacts 6 are positioned in place and the heat radiation member (8, 12) are restrained by screws 14.   Hence, the ribs does as claimed indirect manner. 

    PNG
    media_image1.png
    369
    387
    media_image1.png
    Greyscale


As for claim 23, MATSUMOTO discloses the electric working machine according to claim 1, wherein the terminal block includes 
a terminal holding member (10) that is configured to hold the positive electrode connecting terminal and the negative electrode connecting terminal (contacts 6), and 
the electric working machine further comprising: 
a housing (2, Figs. 2, 6) that is provided with the mounting portion and the terminal block and houses therein a load portion (e.g., motor) configured to operate by electric power supplied from the battery pack via the terminal block; 
a controller (switch 13) provided inside the housing and configured to control electric power supply from the battery pack to the load portion (by on/off); and 

MATSUMOTO is silent to explicitly disclose the terminal holding member (10) is an insulating member including a resin.  
Kondo teaches a terminal holding member (61, Fig. 2) is an insulating member including a resin (C.6, L.54).  Thus, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to configure as claimed for electrical insulation. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over MATSUMOTO in view of Johnson et al (US 20060091858 A1, IDS).
As for claim 21, MATSUMOTO failed to teach a signal connecting terminal such that the electric working machine according to claim 1 wherein the terminal block further includes a signal connecting terminal that is configured to be connected to a terminal for signal input and output provided at the battery pack when the battery pack is mounted on the mounting portion, the signal connecting terminal includes a signal connecting portion configured to come in contact with the terminal for signal input and output when the battery pack is mounted on the mounting portion, and the signal connecting portion is configured in a manner that at least a part of the signal connecting portion is positioned within a range between the positive electrode side connection plate portion and the negative electrode side connection plate portion where the positive electrode 
Johnson discloses [0134] a power tool battery pack (50) including a terminal block (105, Fig. 7) further includes a signal connecting terminal (120, Figs. 6A-9) for signal input and output provided at the battery pack (50, Fig. 1) when the battery pack is mounted on the mounting portion, the signal connecting terminal (120) includes a signal connecting portion configured to come in contact with the terminal for signal input and output when the battery pack is mounted on the mounting portion [0216], and the signal connecting portion is configured in a manner that at least a part of the signal connecting portion is positioned within a range between the positive electrode side connection plate portion and the negative electrode side connection plate portion (110 and 115) where the positive electrode side connection plate portion and the negative electrode side connection plate portion face each other (120 is in the middle).  
It is inherently or obviously required the terminal block on power tool side includes a signal connecting terminal that is configured to be connected to the signal terminal (120, Figs. 6A-9) in the terminal block (105, Fig. 7) of the battery pack (50).  Thus, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to configure as claimed for battery protection (see title). 

Claims 25-26 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUMOTO in view of Oomori et al (US 20140139055 A1, IDS).

a housing (11) provided with the mounting portion; 
a motor (9) housed in the housing and configured to operate by electric power supplied from the battery pack via the terminal block; and 
wherein the housing includes an opening (lower side) where the terminal block is provided, and the terminal block is provided to the housing to close the opening (Figs. 5, 8 show opening is blocked by a holding portion 10 for holding the contact plate 6). 
MATSUMOTO failed to teach a fan housed in the housing and configured to rotate by rotational driving force of the motor to send cooling wind to the motor. 
Oomori teaches a fan (18, Fig. 1) housed in the housing and configured to rotate by rotational driving force of the motor to send cooling wind to the motor [0020, etc.]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of MATSUMOTO with that of Oomori for cooling. 

As for claim 26, MATSUMOTO as modified teaches the electric working machine according to claim 25, wherein the fan (18 of Oomori) and the terminal block are provided to the housing in a manner that wind generated by the fan blows against the terminal block inside the housing [0020, etc.].
As for claim 28, MATSUMOTO as modified teaches the electric working machine according to claim 25, wherein the fan (18 of Oomori) and the terminal block are provided to the housing in a manner that the terminal block exists at a position 
As for claim 29, MATSUMOTO as modified teaches the electric working machine according to claim 25, wherein the fan (18 of Oomori) is a first fan, and the electric working machine further comprises a second fan (22 of Oomori, Fig. 1, [0058, etc.])  that is housed in the housing separately from the first fan and is configured to operate by electric power supplied from the battery pack via the terminal block and to send cooling wind to the terminal block.

Allowable Subject Matter
Claims 6-11, 13 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6. The electric working machine according to claim 5, further comprising: a machine side resin portion that is an insulating member including a resin and is configured so as to cover a machine side plate surface that is a plate surface of the heat radiation plate portion provided at the at least one heat radiation object and does not face the battery pack when the battery pack is mounted on the mounting portion. 

7. The electric working machine according to claim 6, wherein a surface of the machine side resin portion includes at least one recess. 

8. The electric working machine according to claim 7, wherein at least one of the at least one recess penetrates the machine side resin portion. 

9. The electric working machine according to claim 6, wherein a surface of the machine side resin portion includes at least one convex portion. 

10. The electric working machine according to claim 5, further comprising a pack side resin portion that is an insulating member including a resin and is configured so as to cover a pack side plate surface that is a plate surface of the heat radiation plate portion provided at the at least one 

11. The electric working machine according to claim 10, wherein the pack side plate surface of the heat radiation plate portion provided at the at least one heat radiation object is fully covered by the pack side resin portion and is in non-communication with an outside of the terminal block. 

13. The electric working machine according to claim 12, wherein the positive electrode side heat radiation plate portion is provided extending from the positive electrode side connection plate portion in a direction perpendicular to the plate surface of the positive electrode side connection plate portion, the negative electrode side heat radiation plate portion is provided extending from the negative electrode side connection plate portion in a direction perpendicular to the plate surface of the negative electrode side connection plate portion, and the positive electrode side heat radiation plate portion and the negative electrode side heat radiation plate portion are provided in a manner that at least a part of the plate surface of the positive electrode side heat radiation plate portion and at least a part of the plate surface of the negative electrode side heat radiation plate portion are positioned on the same flat surface. 

27. The electric working machine according to claim 25, wherein the fan and the terminal block are provided to the housing in a manner that the terminal block is positioned on an axis of a rotational shaft of the fan. 

Prior Art Made of Record
The prior art made of record and relied upon is considered pertinent to applicant's disclosure. 
For claim 2 reference (samples): 
HIRATA (US 20150326098 A1) 
Ekstrom et al (US 20150280517 A1, US 20150280516 A1)
SENGIKU et al (US 20150263579 A1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834